Citation Nr: 1813467	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of back injury, to include arthritic changes, degenerative disc disease of the lumbar spine, and L5-S1 spondylolisthesis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from April and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the April 2012 rating decision, the RO determined that new and material evidence had been received to reopen a previously denied claim of service connection for a back disability and denied the claim on the merits.  In the November 2012 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  

As set forth in more detail below, the Veteran's claim of service connection for a back disability was previously considered and denied by the RO in a November 2004 rating decision.  Although the Veteran did not appeal that rating decision, prior to the expiration of the applicable appeal period, new and material evidence was received by VA, requiring a readjudication relating back to the initial claim.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Under the facts of this case, the Board finds that the November 2004 rating decision is the proper determination on appeal and the claim of service connection for a back disability is not subject to the jurisdictional hurdle of reopening.  The Board has therefore recharacterized the issue on appeal.  Because the RO considered the claim on the merits in the April 2012 rating decision, the Veteran is not prejudiced by the Board's action.  

At his request, the Veteran was scheduled for a Board hearing at the RO to be held in March 2017.  However, the Veteran failed to report for the hearing, and neither furnished an explanation for his failure to report, nor requested a postponement or another hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A chronic back disability was not present in service, arthritis was not manifest to a compensable degree within one year of service separation, and the most probative evidence shows that the Veteran's current back disability, to include arthritic changes, degenerative disc disease of the lumbar spine, and L5-S1 spondylolisthesis, is not causally related to his active service or any incident therein.

2.  A bilateral hearing loss disability was not present during the Veteran's active service, sensorineural hearing loss was not manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current bilateral hearing loss disability is not causally related to his active service or any incident therein, including noise exposure.

3.  Tinnitus disability was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current tinnitus disability is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of back injury, to include arthritic changes, degenerative disc disease of the lumbar spine, and L5-S1 spondylolisthesis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2017 brief, the Veteran's representative argued that the VA medical opinion obtained in connection with the Veteran's claim of service connection for residuals of a back injury was inadequate because the examiner failed to consider the Veteran's statements of continuous low back pain since service.  

The Board, however, notes that the VA physician who conducted the February 2012 VA medical examination did, in fact, consider the Veteran's statements of continuous back symptoms since service.  Indeed, the VA examination report specifically noted the Veteran's complaints of continuous low back pain since an in-service helicopter crash, as well as his reports that his back pain became progressively worse in more recent years.  The examiner further noted the nature of the Veteran's reported treatment after service (conservative initially followed by surgery in 2002 and 2009).  Nonetheless, the examiner concluded that, given the nature of the in-service injury as well as the nature of the current pathology exhibited by the Veteran, the examiner concluded that it was less likely than not that the current back disability was related to the in-service injury.  

The Board therefore finds that the February 2012 VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report was provided by a physician, an individual with the medical training required to render such an etiological opinion.  In addition, the opinion was predicated on a full reading of the record, consideration of the Veteran's history and symptomatology, as well as a clinical examination.  The examiner provided a rationale for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Background

At the Veteran's November 1961 military preinduction medical examination, his ears, spine, and musculoskeletal system were examined and determined to be normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

In-service treatment records show that the Veteran underwent audiometric testing as part of a January 1965 periodic examination.  That testing showed pure tone thresholds, in decibels, as follows.  




HERTZ



250
500
1000
2000
4000
RIGHT
5 (20)
5 (20)
10 (20)
5 (15)
(0) 5
LEFT
5 (20)
0 (15)
0 (10) 
5 (15) 
(0) 5

NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison for the November 1961 and January 1965 audiograms, the ASA standards have been converted to ISO-ANSI standards which are represented above by the figures in parentheses).

In August 1967, the Veteran sought treatment for low back pain and was prescribed Parafon Forte.  The following day, the Veteran sought treatment for mid thoracic back pain associated with neck movement.  The examiner noted that the Veteran had been in an accident while in Vietnam and that he attributed his back pain to that.  Physical examination was negative.  The Veteran was prescribed Darvon.  Approximately two weeks later, the Veteran complained that he was still having back pain.  He was treated with Robaxin and heat.  

At the Veteran's February 1968 military separation medical examination, the Veteran completed a Report of Medical History on which he denied having or ever having had hearing loss.  The Veteran did report a history of back trouble.  The examiner, however, noted that the Veteran no longer had any back trouble.  On clinical evaluation, the Veteran's ears, spine, and musculoskeletal system were examined and determined to be normal.  

Audiometric testing conducted at the Veteran's February 1968 separation examination, showed pure tone thresholds, in decibels as follows:




HERTZ


500
1000
2000
4000
RIGHT
0 (15)
5 (15)
10 (20)
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
5 (10)

NOTE:  Because it is unclear whether the February 1968 thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

The Veteran's service personnel records show that his Military Occupational Specialty (MOS) was Armor Crewman.  The Veteran was awarded the Aircraft Crewman Medal.  (The Board notes that in light of his MOS, the RO has conceded the Veteran's exposure to noise in service).  

In June 2004, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a back disability.  He indicated that he had had back trouble since a helicopter crash in Vietnam.  He indicated that he had been left without three vertebrae in his back.  

In a November 2004 rating decision, the RO denied service connection for residuals of a back injury, finding that the record contained no evidence that the Veteran currently had a chronic back disability.  According to this rating decision, the evidence considered by the RO consisted of the Veteran's service treatment records as well as an August 2004 VA chest X-ray.  

Later in November 2004, however, the RO received records from the Social Security Administration (SSA).  These records included November 2004 fully favorable decision from an SSA Administrative Law Judge, finding that the Veteran was disabled as a result of coronary artery disease and constant back pain.  The ALJ cited clinical records showing lumbar spinal stenosis and the Veteran's history of a Vietnam-era injury from a helicopter accident.  Given the basis for the denial of service connection in the November 2004 rating decision, i.e. no evidence of a current back disability, the additional records from SSA are new and material within the meaning of 38 C.F.R. § 3.156(a).  Because this evidence was received prior to the expiration of the appeal period, it must be considered in connection with the Veteran's original claim.  

In August 2010, the Veteran submitted additional claims, including a claim of service connection for a back disability, which led the RO to readjudicate the claim.  In August 2012, he submitted claims of service connection for hearing loss and tinnitus.  

In support of his claims, the RO received additional post-service VA and private clinical records.  In pertinent part, these records show continued treatment for a back disability.  A May 2000 private clinical record indicates that the Veteran reported a history of 32 years of chronic back pain.  The examiner's impression was mechanical low back pain.  In September 2003, the Veteran reported that his original low back injury was that of a helicopter accident in Vietnam.  An MRI was performed at that time and showed degenerative changes, spinal stenosis, and a large disc protrusion at L5-S1.  

April 2009 and May 2009 private treatment records indicate that the Veteran's ears were normal and his hearing was grossly intact.  In April 2009, June 2009, and July 2009, the Veteran denied ringing in the ears and decreased hearing.  In an August 2011 VA clinical record, the Veteran reported that he ruptured three discs in his back from an in-service helicopter accident.  

In a September 2010 statement, the Veteran reported that he incurred a back injury from a helicopter accident while serving in Vietnam, after which he experienced back pain which continues to date.  The Veteran also submitted September 2010 statements from his spouse and daughter indicating that the Veteran had told them that he had injured his back in a helicopter crash in Vietnam and that he thereafter experienced back pain for which he had undergone back surgeries.

In December 2010, the Veteran submitted multiple statements in support of his claim.  F.B., an individual who had served with the Veteran in Vietnam, recalled that the Veteran had complained of back pain following an October 1966 helicopter crash.  He indicated that he instructed the Veteran to go to the aid station where he was told that he had a sprained back.  

The Veteran's former spouse, who had been married to the Veteran when he returned from Vietnam in 1967, recalled that from the time he returned from Vietnam in 1967 until the date of their divorce in 1976, the Veteran had suffered from severe and constant back pain.  The Veteran's brother also recalled that the Veteran had continuously complained about back pain since coming home from Vietnam.

The Veteran was afforded a VA medical examination in February 2012.  The Veteran reported low back pain since 1966, when he injured his back in a helicopter crash.  He indicated that his back had become progressively worse since that time.  The Veteran reported that after service, his back pain was treated conservatively.  In more recent years, however, he had undergone two back surgeries.  In 2002, he underwent a discectomy, and in 2009, he underwent a decompression and fusion.  The Veteran noted current back pain and pain down his left leg. 

After examining the Veteran and reviewing the record, the examining physician diagnosed the Veteran as having degenerative disc disease of lumbar spine and spondylolisthesis.  The examiner opined that the Veteran's back condition is less likely than not caused by or a result of his in-service injury.  The examiner explained that the Veteran had sustained a lumbar strain while in service and that there was no suggestion in the medical literature to suggest lumbar strain predisposes one to arthritis or disc herniation.  Rather, the examiner concluded that the Veteran's current back condition was the result of normal wear and tear.

In October 2012, the Veteran was afforded a VA medical examination in connection with his claims of service connection for hearing loss and tinnitus.  He indicated that he was unable to remember when his tinnitus first began.  After performing audiometric testing, however, the examiner concluded that the puretone test results were not valid for rating purposes.  The examiner explained that the Veteran exhibited functional behaviors throughout the testing session and there was poor test-retest reliability for the thresholds.  The examiner noted that minimal responses for both ears were in the range of a flat, severe hearing loss but the Veteran had been able to communicate with the examiner at normal level conversation without any visual cues.  Because the test results were unreliable, the examiner indicated that he was unable to provide an opinion regarding the etiology of the Veteran's hearing loss.  The examiner also noted that the Veteran had a diagnosis of tinnitus.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss. 

In an October 2012 statement, the Veteran claimed that he had suffered from tinnitus and trouble hearing since serving in Vietnam.  He asserted that he had had significant noise exposure in service without hearing protection.  

In a May 2014 statement, the Veteran reiterated that in March 1967, he was injured in a helicopter accident, when it dropped during flight and turned over upon crashing.  He stated that the local medic treated him for back strain.  The Veteran further stated that he was transferred to Fort Hood in Texas, where he was treated for his back injury.  He stated that he was prescribed Darvon for pain and sent back to his company for duty.  The Veteran also questioned why he was not provided another hearing examination, since the VA examiner concluded that an opinion could not be provided based on the results.
 
The Veteran underwent another VA medical examination in October 2015.  He reported significant noise exposure in service without the use of hearing protection.  He also reported post-service occupational noise exposure with hearing protection.  He first noted hearing loss and tinnitus soon after his time in the military.  An audiology examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
80
85
LEFT
50
55
65
75
85

The average pure tone thresholds were 73 decibels on the right and 70 decibels on the left.  Speech discrimination score use the Maryland CNC word list was 84 percent in the right ear and 80 percent in the left ear.  The examiner determined a diagnosis of sensorineural bilateral hearing loss. 

After examining the Veteran and reviewing the record, the examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of an event in military service.  The examiner noted that the Veteran had reported exposure to artillery fire during service without the use of hearing protection.  He also reported some post-service occupational noise exposure, although he wore hearing protection.  The examiner, however, explained that hearing tests conducted between 1961 and 1968 demonstrated that the Veteran's hearing was within normal limits, with no significant threshold shifts during service.  In addition, the Veteran stated that he first noticed hearing loss after service.  Under these circumstances, the examiner concluded that it was less likely than not that the Veteran's current hearing loss is related to military noise exposure.  

The examiner also determined a diagnosis of tinnitus.  The Veteran described his tinnitus as a ringing and roaring sound that was constant in both ears.  He asserted that it began soon after his time in the military.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  The examiner's rationale was tinnitus is known to be a symptom associated with hearing loss. 


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Residuals of a Back Injury

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As set forth above, the service treatment records and the Veteran's statements establish that he sustained a back injury in service.  In addition, the clinical evidence establishes that he has a current back disability, to include arthritic changes, degenerative disc disease of the lumbar spine, and L5-S1 spondylolisthesis.  Thus, the dispositive issue in this case is whether there is a relationship or nexus between the Veteran's current back disability and his active service or any incident therein.  

In this case, however, the Board finds that the most probative evidence establishes that the Veteran's current back disability is not related to his in-service injury.  As set forth above, the February 2012 VA examiner opined that it is less likely than not the Veteran's current back disability is caused by or a result of his military service.  The examiner explained that both the nature of the injury the Veteran sustained in service and the nature of the pathology he currently exhibited indicated that they were not causally related.  Rather, the examiner indicated that the Veteran's current back disability was the result of normal wear and tear. 

The Board finds the examiner's opinion to be probative.  It was based on examination of the Veteran, review of the available medical records, and consideration of the Veteran's reported history of back pain since the 1966 in-service helicopter crash.  The Board further notes that the examiner provided a rationale for his conclusions.  The Board notes that there is no other probative evidence of record which contradicts the examiner's conclusion.  

The Board has considered the Veteran's contentions that his current back disorder is related to service, as well as the statements of the Veteran, his friends, and his relatives, that his current back disorder is related to service as he has experienced low back pain since his in-service injury.  The Board finds, however, that because the diagnosis and etiology of the specific back disabilities the Veteran displays are matters not capable of lay observation, they require medical expertise to determine.  Questions of competency notwithstanding, the Board concludes that the opinion of the February 2012 VA examiner, who possess a higher degree of expertise, outweighs the lay opinions as to the etiology of the Veteran's current back disability.

In reaching its determination, the Board has considered the provisions of 38 C.F.R. § 3.303(b), but notes that there is no indication that arthritis of the back was present in service or manifest to a compensable degree within one year of service separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As set forth above, service treatment records confirm that in August 1967, the Veteran was treated for back pain which he attributed to a helicopter accident.  At his February 1968 separation examination, however, clinical evaluation of the Veteran's spine and musculoskeletal system was normal and the examiner noted that the Veteran no longer had any back trouble.  Absent probative evidence that arthritis was present in service or manifest to a compensable degree within the one-year presumptive period, service connection for a back disability on a presumptive basis or continuity basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of back injury, (to include arthritic changes, degenerative disc disease of the lumbar spine, and L5-S1 spondylolisthesis).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that his current hearing loss and tinnitus are the result of in-service noise exposure.  

As set forth above, based on the evidence of record showing that the Veteran's MOS was Armor Crewman, the RO has conceded in-service noise exposure.  In addition, as set forth above, the October 2015 VA medical examination report confirmed that the Veteran has a current hearing loss disability which meets the criteria set forth at 38 C.F.R. § 3.385 as well as tinnitus.  Thus, the dispositive issue in this case is whether there is a relationship or nexus between the Veteran's current hearing loss and tinnitus and his active service or any incident therein.  

After considering the evidence of record, the Board concludes that the most probative evidence establishes that the Veteran's current hearing loss and tinnitus are not causally related to his active service or any incident therein, to include noise exposure.  As set forth above, in October 1015 a VA medical examiner explained that the Veteran's current bilateral hearing loss is less likely than not caused by or a result of his active service.  The examiner explained that audiometric tests conducted between 1961 and 1968 consistently demonstrated that the Veteran had normal hearing acuity and that no significant threshold shifts occurred, despite the Veteran's reported noise exposure.  Finally, the Veteran reported that his decreased hearing acuity and tinnitus did not have their onset until after service.  For all of these reasons, it was less likely than not that the Veteran's current hearing loss was related to service, including military noise exposure.  The examiner also opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  
 
The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based his opinion on a review of the Veteran's clinical records and reported medical history, and provided a rationale for his opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with the credible and probative evidence, particularly with service treatment records noting normal hearing acuity on three audiometric tests conducted during active duty with no significant threshold shifts.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).
 
The Board further notes that there is no medical or other probative evidence of record which contradicts this medical opinion or otherwise suggests an association between the Veteran's current hearing loss and tinnitus, and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss and tinnitus, as opposed to the symptoms and/or date of onset of tinnitus or decreased hearing acuity, is not capable of lay observation, the Board finds that the Veteran's lay opinion that his hearing loss and tinnitus are etiologically related to in-service noise exposure is not competent evidence and does not outweigh the examiner's opinion.  In that regard, the Board finds that the determination of the etiology of hearing loss and tinnitus is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of those disabilities.

In reaching its determinations, the Board has considered the Veteran's statements to the effect that his hearing loss and tinnitus began during active duty and have continued to the present time, but assigns greater probative weight to the contemporaneous record, particularly the service treatment records showing that the Veteran denied having or ever having had hearing loss at service separation.  The Board's conclusion is strengthened by the fact that, as detailed above, the Veteran's post-service statements regarding the onset of his hearing loss and tinnitus have been inconsistent, which reduces their probative value.  For example, in April 2009, June 2009, and July 2009 private treatment records, the Veteran denied ringing in the ears and decreased hearing, contradicting an October 2015 statement that his hearing loss and tinnitus had been present since Vietnam.  In addition, at the October 2015 VA examination, the Veteran reported that his hearing loss and tinnitus began after service.  

The Board has also considered the provisions regarding chronic diseases, as sensorineural hearing loss and tinnitus are organic diseases of the nervous system.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In this case, however, neither hearing loss nor tinnitus was identified during active service.  Indeed, as set forth above, at his February 1968 separation medical examination, the Veteran's ears were examined and determined to be normal.  Moreover, on a Report of Medical History completed by the Veteran in connection with his separation examination, he denied having or ever having had hearing loss.  Based on the foregoing, the Board finds that a chronic bilateral hearing loss disability or tinnitus was not present during service.  The record contains no evidence of hearing loss or tinnitus manifest to a compensable degree within one year of service separation.  

For the reasons and bases set forth above, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for residuals of back injury, to include arthritic changes, degenerative disc disease of the lumbar spine and L5-S1 spondylolisthesis, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


